DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference number 1006 in Figure 2E does not include a line pointing to “syringe contents 1006”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: syringe flange 1008. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis for “needle insertion driver” and “medicine injection driver” as recited in claim 34.

Claim Objections
Claim 2 is objected to because the wording of lines 4-5 unclear and there is not a period at the end of the claim. It is suggested to amend lines 4-5 from “wherein the reload mechanism, the reload mechanism comprising activation of the auto injector for a further injection, requires an operator input,” to “wherein the reload mechanismthe reload mechanism comprising activation of the auto injector for a further injection.” Appropriate correction is required.
Claim 15 is objected to because the preamble is inconsistent with the other claims, as it refers to “An auto injector according to claim 1,” as opposed to “A reloadable auto injector according to claim 1”. Appropriate correction is required.
Claim 16 is objected to because the preamble is inconsistent with the other claims, as it refers to “An auto injector according to claim 1,” as opposed to “A reloadable auto injector according to claim 1”. Appropriate correction is required.
Claim 20 is objected to because there is a lack of antecedent basis for “the ledge” in line 3. Appropriate correction is required. 
Claim 22 is objected to because there is a lack of antecedent basis for “the syringe assembly” as opposed to “the syringe” in line 5. Appropriate correction is required. 
Claims 23, 25, and 26 are objected to because the claims appear to indicate that the second reload handle slot is reference number 1404. However, the specification in at least paragraphs [0172, 0175-0176, and 0181] indicates that reference number 1404 is the first reload handle slot and the second reload handle slot is reference number 1414. Appropriate correction is required. 
Claim 27 is objected to because there is a lack of antecedent basis for “the reload operation” in line 2. Appropriate correction is required. 
Claim 29 is objected to because there is a lack of antecedent basis for “the length of the needle” in line 3. Appropriate correction is required. 
Claim 32 is objected to because there is a typographical error regarding “claim 311” in line 1 as opposed to “claim 31”. Appropriate correction is required. 
Claim 34 is objected to because there is a typographical error regarding “…comprising separate needle insertion drive and medicine injection driver” in lines 1-2 as opposed to “…comprising a separate needle insertion drive and medicine injection driver”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 20, and 22-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if whether “a spring” and “a compression spring” in line 3 are part of the claimed invention. 
Regarding claim 20, the claim limitations “a plunger rod tap” in line 2 and “the plunger rod tab” in line 5 renders the claim indefinite. It is unclear if the plunger rod tube comprises both a plunger rod tap and a plunger rod tab, or if the “plunger rod tap” and the “plunger rod tab” are the same structure. For examination purposes, the claim limitations “a plunger rod tap” in line 2 and “the plunger rod tab” in line 5 have been interpreted to be the same structure. It is suggested to amend either “plunger rod tap” in line 2 to “plunger rod tab or “plunger rod tab” in line 5 to “plunger rod tap”. 
Regarding claim 22, the claim limitation “an intermediate component (torsion ring)” in line 3 renders the claim indefinite. It is unclear if “an intermediate component” is a torsion ring or if the auto injector comprises both an intermediate component and a torsion ring. For examination purposes, the claim limitation “an intermediate component (torsion ring)” has been interpreted as the intermediate component is a torsion ring. 
Claims 23-26 are rejected for being dependent on claim 22. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflectable locking member” in claims 1 and 3, “syringe driver” in claim 1, “plunger rod driver” in claim 1, “reload mechanism” in claim 2, “plunger rod driver guide” in claim 4, “skin sensor driver” in claim 21, “intermediate component” in claim 22, “anti-tampering component” in claim 31, “needle insertion driver” in claim 34, and “medicine injection driver” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechmann et al. (US 2014/0257185).
Regarding claim 34, Bechmann teaches a reloadable auto injector (reloadable autoinjector 10) for epinephrine injection (“a reloadable auto injector for epinephrine injection” [0018]) comprising separate needle insertion driver and medicine injection driver wherein needle insertion driver action is configured to be re-activated upon reloading (“The reloadable auto injector may comprise a separate needle insertion driver and medicine injection driver wherein needle insertion driver is configured to be re-activated upon reloading.” [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bechmann et al. (US 2014/0257185) in view of Elmen (US 2015/0250953).
Regarding claims 1, 4, and 10, Bechmann teaches a reloadable auto injector (reloadable auto injector 10) having a housing (housing 400) for accommodation of: a syringe (syringe 900) with a needle (needle 902), the syringe being movably positioned in the housing between a first position in which position the needle is accommodated inside the housing and a second position in which position the needle protrudes outside the housing (“the syringe assembly 20 may comprise a syringe 900 with a needle 902, and the syringe assembly 20 may be movably positioned in the housing 400 between a first position in which position the needle 902 is accommodated inside the housing 400 and a second position in which position the needle 902 protrudes outside the housing 400.” [0127]), a plunger rod (plunger rod 1500) configured to be advanced in the syringe for delivering at least one dose of medicament (“advance the plunger rod 1500 in the syringe 900 for delivering at least one dose of medicament” [0127]), a plunger rod tube (plunger rod tube 1100) having two or more deflectable locking members (first and second locking members 1108, 1110) configured to interact with a plunger rod stop (plunger rod stop 1508; “The plunger rod tube 1100 may thus comprise at least a first and a second locking member 1008, 1110 configured to engage with the plunger rod stop 1508.” [0163]) to normally lock the plunger rod to the plunger rod tube (“The plunger rod tube may have two or more deflectable locking members configured to interact with a plunger rod stop to normally lock the plunger rod to the plunger rod tube” [0017]), a syringe driver (syringe driver 1200) configured to apply a force to the syringe thereby moving the syringe from the first position to the second position (“a syringe driver 1200 may be accommodated inside the housing 400 and be configured to apply a force to the syringe assembly thereby moving the syringe 900 from the first position to the second position.” [0127]), the syringe driver being further configured to advance the plunger rod tube with the plunger rod to the second position (“the syringe driver may be further configured to advance the plunger rod tube with the plunger rod to the second position.” [0017]), a plunger rod driver (plunger rod driver 1600) being configured to apply a force to the plunger rod to advance the plunger rod in the syringe for delivering one dose of medicament upon unlocking of each of the two or more deflectable locking members (“A plunger rod driver may be configured to apply a force to the plunger rod to advance the plunger rod in the syringe for delivering one dose of medicament upon unlocking of each of the two or more deflectable locking members.” [0017]), wherein the plunger rod driver is coaxial with the plunger rod (Figure 6A).
Bechmann fails to explicitly teach the a plunger rod is hollow and the plunger rod driver extends inside the hollow plunger rod, further comprising a plunger rod driver guide extending inside the plunger rod driver, the plunger rod driver guide being configured for guiding the plunger rod driver inside the hollow plunger rod, and wherein the plunger rod driver is longer than the syringe driver. Elmen teaches an injector (Figure 1) comprising a syringe (medicament container 34) and a syringe driver (resilient member 96), a hollow plunger rod (plunger rod 44; “plunger rod 44 is formed as a tubular member” [0046]) and a plunger rod driver (driver force means 46) that extends inside the hollow plunger rod (“the drive force means 46 is a compression spring that is positioned inside the tubular plunger rod 44” [0052]), further comprising a plunger rod driver guide (guide rod 54) extending inside the plunger rod driver (“inside the drive force means 46, a guide rod 54 is arranged” [0052]), the plunger rod driver guide being configured for guiding the plunger rod driver inside the hollow plunger rod (“since the distal end of the guide rod 54 is abutting the distal end surface 50 of the activation member 52, the guide rod 54 is also forced towards the proximal end of the device, forcing the distal stopper 40 towards the proximal end of the device.” [0065]; see also [0052]), and wherein the plunger rod driver is longer than the syringe driver (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to substitute the plunger arrangement of Bechmann for the plunger arrangement of Elmen that include a hollow plunger rod with the plunger rod driver and plunger rod driver guide extending inside the hollow plunger rod wherein the plunger rod driver is longer than the syringe driver as such would provide an effective mechanism for driving the plunger and yield the same predictable result one of ordinary skill in the art would be able to substitute one plunger driving mechanism for another and would be able to adjust the spring lengths as desired for needed force.  

Regarding claim 2, modified Bechmann teaches a reloadable auto injector according to claim 1, further comprising: a reload mechanism configured to retract the syringe from the second position to the first position and reload the syringe driver to allow a repeated activation of the syringe driver (“The auto injector may further comprise a reload mechanism configured to retract the syringe from the second position to the first position and reload the syringe driver to allow a repeated activation of the syringe driver.” [0017]), wherein the reload mechanism, the reload mechanism comprising activation of the auto injector for a further injection, requires an operator input (“It is an advantage of the present invention that a clear operator or patient input is required in order to allow an additional dose to be delivered. The operator input may comprise operating a reload mechanism, and the reload mechanism may comprise activating the auto injector for a further injection.” [0019]).

Regarding claim 3, modified Bechmann teaches a reloadable auto injector according to claim 2, wherein the reload mechanism is configured to unlock a first deflectable locking member upon a first movement of the syringe from the first position to the second position to thereby release the plunger rod from the plunger rod tube for delivering a first dose of medicament, and unlock a further deflectable locking member upon a further movement of the syringe from the first position to the second position to thereby release the plunger rod from the plunger rod tube for delivering a further dose of medicament (“The reload mechanism may be configured to unlock a first deflectable locking member upon a first movement of the syringe from the first position to the second position to thereby release the plunger rod from the plunger rod tube for delivering a first dose of medicament, and unlock a further deflectable locking member upon a further movement of the syringe from the first position to the second position to thereby release the plunger rod from the plunger rod tube for delivering a further dose of medicament.” [0017]).

Regarding claim 6, modified Bechmann teaches a reloadable auto injector according to claim 3, wherein the housing further comprises a reload handle (reload handle 1400), wherein the handle has a first opening (opening 1420) configured to be aligned with the first deflectable member when the plunger rod tube is advanced to the second position a first time (“The housing has an opening 1420, the opening 1420 being a window, or an aperture, configured to be aligned with the at least one deflectable member when the plunger rod tube is advanced to the second position” [0153]) and a further opening configured to be aligned with the further deflectable locking member when the plunger rod tube is advanced to the second position a further time (“handle has a first opening configured to be aligned with the first deflectable member when the plunger rod tube is advanced to the second position a first time and a further opening configured to be aligned with a further deflectable locking member when the plunger rod tube is advanced to the second position a further time.” [Claim 31]).

Regarding claim 7, modified Bechmann teaches a reloadable auto injector according to claim 2, wherein the reload mechanism is connected to the syringe and the plunger rod tube so that user operation of the reload mechanism is configured to retract the syringe and the plunger rod tube to the first position and to simultaneously reload the syringe driver to thereby ready the auto injector for delivering a further dose of medicament (“the reload handle 1400 may be connected to the syringe assembly so that user operation of the reload handle 1400 is configured to retract the syringe assembly to the first position and to simultaneously reload the syringe driver 1200 to thereby ready the auto injector for delivering a further dose of medicament.” [0127]).

Regarding claim 8, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the plunger rod driver (plunger rod driver 1600) and the syringe driver (syringe driver 1200) are separate drivers (Figure 1; “the syringe driver and the plunger rod driver are separate drivers” [0033]).

Regarding claim 9, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the plunger rod driver and the syringe driver are partly displaced (Figures 6A-6E).

Regarding claim 11, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the syringe driver  is provided outside the plunger rod tube (1100) and the hollow plunger rod accommodating the plunger rod driver (1600) is provided inside the plunger rod tube (“It is seen that the plunger rod driver is provided inside the plunger rod tube, and the syringe driver is provided outside the plunger rod tube.” [0147]; Figures 6A-6E).

Regarding claim 12, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the auto injector is configured to deliver two separate doses of medicament (“the auto injector may be configured to deliver…two separate doses of medicament,” [0073]).

Regarding claim 13, modified Bechmann teaches a reloadable auto injector according to claim 12, wherein the plunger rod driver is configured to move the hollow plunger rod a first distance upon a first activation of the plunger rod driver, and a further second distance upon a second activation of the plunger rod driver (“the plunger rod driver is configured to move the plunger rod a first distance upon a first activation of the plunger rod driver, and a further second distance upon a second activation of the plunger rod driver.” [Claim 35]).

Regarding claim 14, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the auto injector is activated upon unpacking of the device (“the reloadable auto injector may be activated upon unpacking of the device” [0032]).

Regarding claim 15, modified Bechmann teaches an auto injector according to claim 1, wherein the syringe driver and/or the plunger rod driver comprises a resilient device, such as a spring, such as a compression spring (“the syringe driver may be a resilient device, such as a spring, such as a compression spring. Likewise, the plunger rod driver may be a resilient device, such as a spring, such as a compression spring.” [0033]).

Regarding claim 16, modified Bechmann teaches an auto injector according to claim 1, further comprising a skin sensor (skin sensor 600), the skin sensor having a locked forward position and an unlocked forward position (“The skin sensor may likewise have a locked forward position and an unlocked forward position” [0038]).

Regarding claim 17, modified Bechmann teaches a reloadable auto injector according to claim 16, wherein the skin sensor is unlocked in the forward position before a first injection and/or upon operation of the reload handle (“the skin sensor is unlocked in the forward position before a first injection and/or upon operation of the reload handle.” [Claim 38]).

Regarding claim 18, modified Bechmann teaches a reloadable auto injector according to claim 1, further comprising a syringe lock (syringe lock 500) configured to lock the syringe (1000) in the first position, and a skin sensor (skin sensor 600) configured to release the syringe lock upon engagement with the skin of a user wherein the skin sensor is activated by pressing the skin sensor onto a user's skin (“a syringe lock configured to lock the syringe in the first position, and a skin sensor configured to release the syringe lock upon engagement with the skin of a patient wherein the skin sensor is activated by pressing the skin sensor onto a patient's skin.” [0034]).

Regarding claim 19, modified Bechmann teaches a reloadable auto injector according to claim 18, wherein the syringe lock controls the injection of the needle (“the syringe lock may control the needle insertion.” [0049]).

Regarding claim 20, modified Bechmann teaches a reloadable auto injector according to claim 18, wherein the plunger rod tube (plunger rod tube 1100) comprises a plunger rod tap (plunger rod tube tab 1112) being configured to move in a syringe lock guide slot (syringe lock guiding trail 504) from a released position adjacent the ledge (resting ledge 506) to a syringe lock end stop (syringe lock end stop 510) and wherein the plunger rod tube, engaged with the syringe, is moved from the first position to the second position when the plunger rod tab travels in the syringe lock guide slot from the released position to the syringe lock end stop (“the syringe lock may further comprise a syringe lock guide slot, and the syringe assembly may comprise a syringe assembly tap; the syringe assembly tap may be configured to move in the syringe lock guide slot…to a released position adjacent the ledge to a syringe lock end stop… Thus, the syringe assembly may be moved from the first position to the second position when the syringe assembly end stop travels in the syringe lock guide slot from the released position to the syringe lock end stop.” [0046], see also [Claim 39]).

Regarding claim 21, modified Bechmann teaches a reloadable auto injector according to claim 18, wherein a skin sensor driver (skin sensor driver 700) upon removal of the auto injector from a patient's skin is configured to push the skin sensor forward to shield the needle before and after each injection cycle (“When the user removes the needle 902 from the skin after injection, the skin sensor 600 is pushed forward and shields the needle 902.” [0129]; see also [Claim 39]).

Regarding claim 22, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the reload mechanism comprises a reload handle (reload handle 1400) configured to rotate, the auto injector further comprising an intermediate component (torsion ring) (torsion ring 1700) transferring the rotational movement of the reload handle to a translational movement of at least the syringe assembly (“Torsion ring 1700 transmits the rotational movement of the handle top to a translational movement of the syringe assembly” [0128]) and wherein the intermediate component has a tap (torsion ring tab 1702) configured to move along an inclined surface (inclined slot side 1408) of the reload handle (1402) upon operation of the reload handle (“The guide or surface of the reload handle may in some embodiments be an inclined guide or surface of the reload handle, and the tap may move along the inclined surface upon operation of the reload handle.” [0083], see also [Claim 40]).

Regarding claim 23, modified Bechmann teaches a reloadable auto injector according to claim 22, wherein a complete operation of the reload handle forces the tap over an inclined surface top (top edge 1410) and into a second reload handle slot (second reload handle slot 1414; “continued rotation of the reload handle 1400 lifts the torsion ring tab 1702 together with torsion ring 1700 and syringe assembly 20 over the top edge 1410 of the first reload handle top 1400 and into second reload handle slot 1414.” [0171], see also [Claim 41]).

Regarding claim 24, modified Bechmann teaches a reloadable auto injector according to claim 23, wherein the syringe and the plunger rod tube is configured to rest on a syringe lock ledge (syringe lock ledge 506) when the intermediate component tap (torsion ring tab 1702) reaches the second handle slot (“the syringe and the plunger rod tube is configured to rest on a syringe lock ledge when the intermediate component tap reaches the second handle slot.” [Claim 42]).

Regarding claim 25, modified Bechmann teaches a reloadable auto injector according to claim 23, wherein the second reload handle slot (second reload handle slot 1414) has an inclined surface to allow for continuous reloading to the auto injector (“the reload handle comprises two inclined reload handle slots to allow for continuous reloading of the auto injector.” [0086]; see also [Claim 43]).

Regarding claim 26, modified Bechmann teaches a reloadable auto injector according to claim 23, wherein the second reload handle slot (second reload handle slot 1414) allows for longitudinal movement only to thereby prevent further reload of the auto injector (“The second reload handle slot may be a slot substantially parallel with a longitudinal axis of the auto injector, with no inclined surface tops, thus, the second and/or further reload handle slot may allow for longitudinal movement only to thereby prevent further reload of the auto injector” [0087]).

Regarding claim 27, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the reload operation is configured to reverse the operation of the auto injector (“The reload operation may be configured to reverse the operation of the auto injector and may for example reverse syringe driver, syringe lock, skin sensor, etc.” [0088], see also [Claim 45]).

Regarding claim 28, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the auto injector housing further comprises an inspection window (inspection window 402) for indicating a "ready" state and a "done" state of the auto injector (“The inspection window is open and thus exposes the medicament 904 in the syringe 900 and the skin sensor driver 700 is furthermore visible through the window. It is seen that the skin sensor is in the unlocked forward position and the device is ready to deliver a dose, as is also indicated by label window 404 reading "READY". In FIG. 3B, the needle 902 has been injected into a patient's skin 1900. The skin sensor is fully retracted and the housing 400 is resting on the patient's skin 1900. The inspection window is closed and does not reveal the medicament, and the label window has the reading "DONE" when the dose has been injected.” [0130]; see also [Claim 46].

Regarding claim 29, Bechmann teaches a reloadable auto injector according to claim 16, wherein the skin sensor (skin sensor 600) extends over the length of the needle when the syringe assembly is in the first position to hide the needle from a user's and/or patient's view (“The skin sensor and/or needle shield may extend over the length of the needle when the syringe assembly is in the first position to hide the needle from a patient's or user's view” [0092]).

Regarding claim 30, modified Bechmann teaches a reloadable auto injector according to claim 29, wherein the skin sensor is configured to extend over the length of the needle immediately after a dose has been delivered (“the skin sensor and/or needle shield may further be configured to extend over the length of the needle as the needle is withdrawn after a dose has been delivered.” [0092], see also [Claim 46]).

Regarding claim 31, modified Bechmann teaches a reloadable auto injector according to claim 1, wherein the auto injector further comprises an anti-tampering component (“the syringe assembly may further comprise an anti-tamper component” [0100]).

Regarding claim 32, modified Bechmann teaches a reloadable auto injector according to claim 311 [31], wherein the anti-tampering component comprises a ratchet mechanism (ratchet mechanism 1500, 1502, 100, 1002; “the ratchet mechanism 1500, 1502, 1000, 1002 further acts as an anti-tampering component.” [0183], see also [Claim 47]).

Regarding claim 33, modified Bechmann teaches a reloadable auto injector according to claim 32, wherein the syringe is replaceable (“the auto injector may be re-usable, thus, a user may be able to disassemble the auto injector to replace the syringe. For example, a user may be able to replace the syringe with needle only, or a user may be able to replace the syringe assembly with a new syringe assembly.” [0101]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bechmann et al. (US 2014/0257185) in view of Elmen (US 2015/0250953) as applied in claim 4 above, and further in view of Stefansen et al. (US 2017/0312435)
Regarding claim 5, modified Bechmann teaches a reloadable auto injector according to claim 4. Modified Bechmann fails to explicitly teach the plunger rod driver guide is made from stainless steel. Stefansen teaches an auto injector (injection device 100) comprising a syringe (cartridge 600) and a plunger assembly (drive ram assembly 310/320), wherein the plunger assembly is made from stainless steel (“The drive ram may be made from a metal alloy, such as stainless steel.” [0063]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the plunger rode driver guide of Bechmann in view of Elmen to be made from stainless steel based on the teachings of Stefansen to provide the plunger assembly as a whole with the necessary strength while reducing material dimensions (Stefansen [0031]; [0063]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783           

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783